Case 1:20-cv-00266-TWP-DML Document 8 Filed 04/21/20 Page 1 of 2 PageID #: 30




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CYNTHIA OLINGER VANOVER,                            )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:20-cv-00266-TWP-DML
                                                    )
CITY OF SHELBYVILLE citizens, businesses,           )
cops, system,                                       )
UNKNOWN OFFICERS police officers,                   )
                                                    )
                             Defendants.            )

                                                ORDER

       This matter is before the Court on pro se Plaintiff Cynthia Olinger Vanover’s Motion to

Extend timeframe (Dkt. 7). On March 17, 2020 the Court granted Ms. Vanover’s Request to

Proceed in District Court Without Prepaying the Filing Fee (Dkt. 5) and screened the Complaint.

The Court determined the Complaint was subject to dismissal for lack of standing and lack of

subject-matter jurisdiction. Id. Ms. Vanover was granted leave to file an amended complaint by no

later than Friday, April 17, 2020 and advised that if no Amended Complaint is filed by that date,

this action will be dismissed. In her Motion, Ms. Vanover states she “can not get all the reports

and documents that is needed to prove for the ammeded [sic] complaint due to the cornilavirus

[sic]. The police department on skelital [sic] lock & you can’t get medical records.”

       Ms. Vanover has shown good cause for the delay and her Motion to Extend the Timeframe,

dkt. [7], is GRANTED. Ms. Vanover may have until May 17, 2020 to file her Amended

Complaint. if no Amended Complaint is filed by that date, this action will be dismissed.


       IT IS SO ORDERED.

       Date:   4/21/2020
Case 1:20-cv-00266-TWP-DML Document 8 Filed 04/21/20 Page 2 of 2 PageID #: 31




Distribution:

CYNTHIA OLINGER VANOVER
713 Center St.
Shelbyville, IN 46176
